Citation Nr: 1724730	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  15-40 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from November 1963 to November 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision by the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The competent evidence of record demonstrates that the Veteran's service-connected disabilities render him incapable of obtaining or maintaining substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU are met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A TDIU rating may be assigned, where the schedular rating is less than total, when the Veteran is unable to maintain a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

In a claim for a TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination instead is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected disabilities include: (1) duodenal ulcer, rated 60 percent; (2) tension headaches, 30 percent; and, (3) neuritis, peripheral affecting supraorbital region, rated 0 percent.  Their combined rating is 70 percent from May 5, 2014.  The Veteran meets the schedular rating requirements for a TDIU.  See 38 C.F.R. § 4.16(a).  The remaining (and dispositive) question is whether the service-connected disabilities render the Veteran incapable of participating in a regular substantially gainful occupation consistent with his education and work experience.

While in the military, the Veteran worked as a metal worker.  He reported that, following separation from service, he worked at a large department store before working for 30 years as a mail processing clerk.  See August 2010 clinical record; see also April 2011 VA Form 21-4192.  The Veteran reported that he retired in 2003.  His former employer confirmed that the Veteran selected optional retirement in 2003; no concessions were made to the Veteran for reason of age or disability during his employment.  Id.  The Veteran reported that he has a tenth grade education and denied any other training.  See September 2011 VA Form 21-8940.

The Veteran filed this claim for a TDIU in May 2014.  A September 2011 rating decision denied entitlement to a TDIU, because the Veteran did not meet the schedular requirements for TDIU, and because the evidence did not show that he was unemployable due to his service-connected disabilities.  The Veteran disagreed with that decision, but did not perfect an appeal or submit new and material evidence within a year following, and it became final.  38 U.S.C.A. § 7105.  

Notably, in its denial of TDIU, it does not appear that the September 2011 rating decision considered an August 29, 2011 VA examination report.  The report recorded the Veteran's assertion that he could not tolerate solid and liquid food due to regurgitation and epigastric pain, and that he was unable to eat outside of his home due to poor tolerance.  His response to treatment was poor.  With regard to headaches, the examiner noted the Veteran's contention that the pain does not allow him to leave the house or perform activities of daily living.  The examiner recorded symptoms of nausea, indigestion, heartburn, regurgitation, and abdominal pain.  The examiner ultimately concluded that the Veteran is "currently retired but his stomach and neuritis condition does not allow him to sustain any time of employment either part time or with reasonable accommodation due to the severity of his condition."

In May 2014, VA received a private medical statement which included a physician's opinion that the Veteran is 100 percent disabled and "unable to perform in a competitive work environment."  Review of the opinion shows that the physician considered symptomatology related to the Veteran's service-connected disabilities (including headaches, nausea, vomiting, flatulence, fatty food intolerance, and epigastric burning pain); however, in rendering his opinion regarding employability, the physician also considered numerous nonservice-connected disabilities, including: tinnitus, deafness, hypertensive cardiovascular disease, hyperlipidemia, low back pain, generalized anxiety disorder, depression, vascular dementia, and sleep apnea.  Because the opinion is not limited to only the impact of the Veteran's service-connected disabilities on his ability to work (and considers the impact of approximately eight nonservice-connected disabilities), the Board finds it inadequate for rating purposes.  38 C.F.R. § 4.16; see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

A May 2014 clinical record notes that the Veteran must eat small portions, several times per day, to avoid vomiting (in relation to his duodenal ulcer disability).  

On February 2015 VA stomach and duodenal examination, the Veteran complained of a worsening stomach condition since his June 2011 examination.  He reported daily recurrent abdominal pain, diffuse burning colicky abdominal pain, bloating, epigastric pain, regurgitation, heartburn, nausea, and dyspepsia; he reported vomiting several times per month, and daily nausea.  He denied incapacitating episodes.  The internal medicine physician opined that the Veteran's stomach/duodenum condition does not impact his ability to work.  	

On February 2015 VA headache examination, the Veteran reported headaches manifested by pressure-like pain in a band-like distribution.  He reported that the pain is on both sides of the head, typically lasts less than one day, and can include symptoms such as nausea, vomiting, and sensitivity to light and sound.  He denied prostrating attacks and reported treating his headaches with over-the-counter ibuprofen and acetaminophen.  The diagnosis was tension headaches.  The neurologist opined that the Veteran's headache condition does not impact his ability to work.  

On February 2015 VA cranial nerve examination, the Veteran reported moderate intermittent and dull pains in the upper face, eye, and/or forehead.  On examination, muscle strength testing of all cranial nerves was normal.  The examiner noted decreased sensation to the left upper face and forehead, but otherwise noted a normal sensory examination.  In summary, the neurologist examiner opined that all cranial nerves were normal.  She opined that the Veteran's cranial nerve condition does not impact his ability to work.      

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Veteran retired in 2003 after working for 30 years as a mail processing clerk.  There is no evidence of any type of special training.  Even if he had special training or advanced education, several medical opinions document severe symptoms such as regurgitation, nausea, vomiting, abdominal pain, bloating, dyspepsia, an inability to eat, and frequent headaches that, in combination, would render virtually any type of employment impossible even with accommodation.  Indeed, the August 2011 opinion supports this assessment.  

The Board recognizes that in February 2015, several VA examiners determined that, when considering each of the Veteran's service-connected disabilities separately, the disabilities do not impact the Veteran's ability to work.  The Board affords those conclusions no probative value, as they included no rationale and failed to consider the effects of all of the Veteran's service-connected disabilities in combination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  In any view of the matter, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; it is for the adjudicator.  See Geib and Floore, both supra.  

In sum, affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to maintain a substantially gainful occupation as a result of his service-connected disabilities, and an award of TDIU is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  


ORDER

The claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


